DETAILED ACTION
	Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/19 has been considered by the examiner.

Drawings
The drawings were received on 10/8/19.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 13-16 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below the apparatus of the present claim 1 are covered in claims 1, 5 and 6 of the patented application. Therefore given the patented claims 1, 5, and 6 the claimed apparatus in claim 1 of the present application would be obvious to a person having ordinary skill in the art. The same reasoning applies to the method of independent claim 9 with respect to patented claims 9, 13 and 14. Dependent claims 7, 8, 15, and 16 are substantially the same as the patented claims having the same numbers as shown below: 

16596154
U.S. Patent No. 10,481,990
1. An apparatus comprising: 
a device circuit; 
a wireless connector circuit (claim 5); and 
a switching circuit coupled between the device circuit and the wireless connector circuit

 to switch a debug and test mastership from the wireless connector circuit to a debug and test tool, 





wirelessly connected to the wireless connector circuit, to perform a debug and test operation on the device circuit.
1. An apparatus comprising: 
a device circuit; 
a debug and test access port to debug and test the device circuit; and 
a switching circuit 


to switch a debug and test mastership between the debug and test access port and a data access port to the device circuit that is not dedicated to debug and test.
5. The apparatus of claim 1, wherein the debug and test access port is a physical connector to the device circuit and the data access port is a wireless connector to the device circuit.


7. The apparatus of claim 6, wherein the debug and test tool wirelessly connects through the wireless connector to a multiple pin 
Joint Test Action Group (JTAG) interface.
8. The apparatus of claim 1, wherein the device circuit further comprises an internal debug and test tool.
8. The apparatus of claim 6, wherein the device circuit further comprises an internal debug and test tool.
9. A method comprising: 
wirelessly connecting a debug and test tool to a wireless connector circuit; 

switching a debug and test mastership, with a switching circuit coupled between a device circuit and the wireless connector circuit, from the wireless connector circuit to the debug and test tool wirelessly connected to the wireless connector circuit; and 


performing a debug and test operation on the device circuit with the debug and test tool having the debug and test mastership.
9. A method comprising: 
providing a device circuit and a debug and test access port to debug and test the device circuit; 
switching a debug and test mastership with a switching circuit between the debug and test access port and a data access port to the device circuit that is not dedicated to debug and test; and 


performing a debug and test operation on the device circuit.
13. The method of claim 9, further comprising providing the debug and test access port as a physical connector to the device circuit and the data access port as a wireless connector to the device circuit


15. The method of claim 14, wherein the wirelessly connecting comprises wirelessly connecting the debug and test tool through the wireless connector to a multiple pin Joint Test Action Group (JTAG) interface.
16. The method of claim 9, wherein the device circuit comprises an internal debug and test tool.
16. The method of claim 14, wherein the providing further comprises providing the device circuit having an internal debug and test tool.




Allowable Subject Matter
Claims 2-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-24 are allowable over the prior arts of record for the same reasoning as the parent case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Publication 2006/0179374 to Noble, teach boundary scan system for debugging a digital circuit with a boundary scan interface configured to couple to the digital circuit. The system includes a wireless port coupled to the boundary scan interface and a  wireless port in wireless communication with the first wireless port for allowing bidirectional communication between the wireless ports. The system also includes a boundary scan debugging device coupled to the second wireless port. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111